Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

1. Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-20 of prior U.S. Patent No. 11,282,960 B2 (hereafter ‘960). This is a statutory double patenting rejection.

Pending case claims 1-6 maps to Lin claims 15-20 respectively, as shown below:
Instant case 17522068
Parent case ‘960

1. A method for fabricating a semiconductor device, comprising: 
providing a substrate; 
5forming a channel region in the substrate; forming a gate dielectric layer on the channel region; 
forming a gate bottom conductive layer on the gate dielectric layer; 
forming first impurity regions on two ends of the channel region; 
10forming first contacts on the first impurity regions; 
forming programmable insulating layers on the first contacts; 
forming a gate via on the gate bottom conductive layer; and 
forming a top conductive layer on the gate via and the programmable insulating layers.  

152. The method for fabricating the semiconductor device of claim 1, further comprising a step of forming first gate spacers on sidewalls of the gate bottom conductive layer and sidewalls of the gate dielectric layer.  

3. The method for fabricating the semiconductor device of 20claim 2, further comprising a step of forming a gate top conductive layer between the gate via and the gate bottom conductive layer.  

4. The method for fabricating the semiconductor device of claim 3, wherein the gate top conductive layer is formed of titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or 25cobalt silicide.  

5. The method for fabricating the semiconductor device of claim 4, wherein a dopant concentration of the channel region is less than a dopant concentration of the first impurity regions.  

6. The method for fabricating the semiconductor device of s claim 5, wherein the channel region and the substrate have different electrical types.


15. A method for fabricating a semiconductor device, comprising: 
providing a substrate; 
forming a channel region in the substrate; forming a gate dielectric layer on the channel region; 
forming a gate bottom conductive layer on the gate dielectric layer; 
forming first impurity regions on two ends of the channel region; 
forming first contacts on the first impurity regions; 
forming programmable insulating layers on the first contacts; 
forming a gate via on the gate bottom conductive layer; and
 forming a top conductive layer on the gate via and the programmable insulating layers.


16. The method for fabricating the semiconductor device of claim 15, further comprising a step of forming first gate spacers on sidewalls of the gate bottom conductive layer and sidewalls of the gate dielectric layer.

17. The method for fabricating the semiconductor device of claim 16, further comprising a step of forming a gate top conductive layer between the gate via and the gate bottom conductive layer.

18. The method for fabricating the semiconductor device of claim 17, wherein the gate top conductive layer is formed of titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or cobalt silicide.

19. The method for fabricating the semiconductor device of claim 18, wherein a dopant concentration of the channel region is less than a dopant concentration of the first impurity regions.

20. The method for fabricating the semiconductor device of claim 19, wherein the channel region and the substrate have different electrical types.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819